Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6-7 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al. (4,418,804). Claims 1-3 and 6-7 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner (4,210,230). Each discloses a luggage box (10; 10; respectively) capable of carrying shoes and comprising a substantially rectangular bottom (largest surface of 21; 14), an opposing pair of substantially rectangular sidewalls (longer side walls extending from 21; two longer sides of 11) that extend both upward from the bottom and longitudinally, an opposing pair of substantially rectangular end walls (shorter side walls extending from 21; two shorter sides of 11) that extend both upward from the bottom and laterally between the sidewalls, thereby forming box corners, corner brackets (52; 21) for providing structural support to the sidewalls and end walls, wherein the corner brackets are disposed at the box corners and each comprise a longitudinal panel (one planar portion of 52; one planar portion of 21) attached to and extending substantially the height of one of the sidewalls and a perpendicularly adjoining lateral panel (other planar portion of 52; other planar portion of 21) attached to and extending substantially the height of one of the end walls, a lid (19; 13) that extends from one sidewall and is pivotable between an open position and a closed position that forms a box enclosure, and wherein the bottom, sidewalls, and end walls are substantially fabricated of leather  (leather, see column 2, lines 47-51; leather, see column 2, lines 55-59). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claims 2 and 7, each discloses the bottom, sidewalls and end walls formed from a unitary sheet folded at four creases defining the corners.
As to claim 3, each discloses a lift-off lid (19; 13) configured to enclose the sidewalls and end walls to create an enclosure. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-7 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mayers (2,634,835) in view of either one of Wang (2011/0240724) and Bradley et al. (4,418,804). Mayers discloses a shoebox (10) capable of carrying shoes and comprising a substantially rectangular bottom (bottoms of 17), an opposing pair of substantially rectangular sidewalls (one pair of opposing vertical walls of 12) that extend both upward from the bottom and longitudinally, an opposing pair of substantially rectangular end walls (other pair of opposing vertical walls of 12) that extend both upward from the bottom and laterally between the sidewalls, thereby forming box corners, a lid (11) that extends from one sidewall and is pivotable between an open position and a closed position that forms a box enclosure, and wherein the bottom, sidewalls, and end walls are substantially fabricated of leather  (see column 2, lines 51-56). Mayers does not disclose corner brackets. However, Wang and Bradley et al. each disclose a non-rigid box for content including corner brackets (14; 52) for providing structural support to sidewalls and end walls of the box, wherein the corner brackets are disposed at box corners and each comprise a longitudinal panel (surface of 14 joined to one sidewall; one planar portion of 52) attached to and extending substantially the height of one of the sidewalls and a perpendicularly adjoining lateral panel (surface of 14 joined to one end wall; other planar portion of 52) attached to and extending substantially the height of one of the end walls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoebox of Mayers with corner brackets in the manner of either one of Wang and Bradley et al. as claimed, as such a modification would predictably provide  strengthened reinforced corners to render a strengthened reinforced shoebox in the combination. 
As to claims 2 and 7, each prior art employed discloses the bottom, sidewalls and end walls formed from a unitary sheet folded at four creases defining the corners.
As to claim 3, each strengthened reinforced discloses a lift-off lid (11; 12; 19; in order presented) configured to enclose the sidewalls and end walls to create an enclosure. 

Applicant's arguments and amendments filed August 20, 2022 have been fully considered but they are not persuasive. While the container is now identified as a “shoebox”, there is no structure that comprises the claimed invention to distinguish any structural difference to the claimed device. One can call a cardboard box a thousand different names, but that does not distinguish any different composition of the box. To any degree applicant believes this a point of patentable distinguishment, a new 103 rejection has been added employing the shoebox to Mayers. Any of the employed rejections is considered sufficient to indicate the claimed structure is not patentable over the prior art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                           
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG